Title: To James Madison from Sylvanus Bourne, 20 August 1808
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam Augt. 20 1808

This goes by Mr. Baker who is charged with dispatches to the Govt. of the U States from our Minr. at Paris & which will convey every Species of intelligence relative to the Affairs of Europe that is interesting to our Country & some of which I have reason to fear is not of the most favorable Character.
For the better Security of my letters in these perplexing times I have taken the liberty to cover the within to your care begging the favr. of you to cause them to handed to the Post Office.  Congratulating my Country on the prospect it enjoys relative to a Successor to the Chief Officer of the Union, I have the honor to be With great Respect Yr Ob Servt.

S Bourne


PS.  You will permit me to recall to yr mind on this occasion my truly unpleasant situation being obliged for a variety of interesting Reasons to remain at my post while I am by the present position of Affairs in Europe deprived of all means whatever.  I hope the Govt. of the U States will be disposed to take these circumstances into due Consideration & willing to allow me a just compensation & the favr. of your good Offices herein will be gratefully acknowledged by me, as also that of your communicating to me by one of the dispatch Ships coming out to France what expectations I ought to indulge on this head as this information will be highly desireable to me in regard to the future arrangement of my household on the question of deciding or not deciding to break up House keeping till Spring till times may become nore favorable.

